Appellant was convicted of theft of wire under the value of $20, and punishment assessed at $100 fine and thirty days in the county jail.
Appellant having taken the stand as a witness and testified in his own behalf, the State, over objection, asked him if he had not appropriated some turkeys belonging to one Plewit and paid him in beef, and whether there was not an indictment for theft of a yearling and other offenses against him, which were answered in the affirmative.
The court did not err in permitting the questions to be asked. Jackson's case, ante, p. 281.
Appellant excepted to the general charge, on the ground that the court admitted testimony of other and different offenses against the defendant, and had failed in his charge to limit the evidence to the purposes for which it was admitted.
The exception is well taken. Where such testimony is admitted it is only for the purpose of impeachment of the credibility of defendant, and it is the duty of the court to so instruct the jury, whether requested or not.
The judgment is reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring. *Page 504